DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Rejections under § 112, filed 06/10/2022, with respect to the 112(b) rejection of claim 3 have been fully considered and are persuasive pursuant the amendment.  The 112(b) rejection of claim 3 has been withdrawn. 
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.  In Rejection of Independent claim 1 under § 102,  Applicant argues that the prior art does not teach the limitation “a cooler in contact with at least a portion of the gas delivery conduit to cool the gas delivery conduit and the at least one heat-conductive media”.  However, Moorehead’s thermoelectric module 28, as seen in Fig. 1, is in thermal contact with platform 26 which is a part of the gas delivery conduit (Annotated Fig. 1, gas delivery conduit).  Also, the fins 18, which are the at least one heat-conductive media,  are attached to the wall 20, which make up the gas delivery conduit (col 2 line 37-39), and therefore also in thermal contact with the thermoelectric module.  Also, both sides of thermoelectric module 28 can serve as a “cooler” with a change in polarity that reverses the hot side and cool side of the thermoelectric module (col 3 line 29 – col 4 line 2).
In addition, the thermoelectric module is in contact with the at least one heat-conductive media in the same manner as the Applicant’s apparatus seen in Applicant’s Fig. 2; the cooler is in physical contact with the conducting portion of the gas delivery conduit which is in physical contact with at least one heat-conductive media, the cooler is not in direct physical contact with the cooler.  In Moorehead’s apparatus the thermoelectric module is in physical contact with a portion of the gas delivery conduit (Annotated Fig. 1, platform 26 is a part of the gas delivery conduit), and the fins are attached to the walls that make up the gas delivery conduit (col 2 line 37-39).
Applicant further argues that Moorehead does not teach “a cooler in contact with at least a portion of the gas delivery conduit to cool the gas delivery conduit and the at least one heat conductive media”, as recited in claim 1, as Moorehead’s platform 26 is used for insulation purposes as noted in col. 2, lines 54-58 and 60-62.  However, platform 26 is made of copper (col 2, lines 54-56) and is positioned  adjacent wall 20 with good contact to “insure good heat transfer” (col 2, lines 58-60).  Furthermore, the spacing and insulation is used to provide additional thermal isolation from the heat from the “hot side” of thermoelectric module 28 (col 2, line 54-col 3, line 5).
Applicant further argues that the function of Moorehead’s platform 26 is in direct opposition of the functionality of the “cooler” of the Applicant’s claimed invention as seen in Applicant’s specification.  However, examination is not based on an Applicant’s specification, but on the claimed limitations.
Accordingly, the rejections are maintained below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moorehead (US 4400948, previously cited).
In regards to claim 1, Moorehead teaches an apparatus for reducing the humidity of a volume of gas (Fig. 1, air dehumidifier 10), the apparatus comprising: 
a gas delivery conduit (Annotated Fig. 1, gas delivery conduit); 
at least one heat conductive media positioned in-line within at least a portion of the gas delivery conduit (Fig. 1, Fins 18); and 
a cooler (Fig. 1, thermoelectric module 28) in contact with at least a portion of the gas delivery conduit and the at least one heat-conductive media (Fig. 1, col 2 lines 37-40, thermoelectric module 28 is in contact with platform 26, which is in contact with the gas delivery conduit wall 20 and the fins 18 are attached to the walls). 

    PNG
    media_image1.png
    548
    489
    media_image1.png
    Greyscale

Annotated Figure 1
In regards to claim 3, Moorehead teaches wherein the at least one heat-conductive media is configured to allow for passing of a volume of gas therethrough (Fig. 1, col 2 line 28-36, fins 18 are in conduit meant for the passage of air [gas]).
In regards to claim 5, Moorehead teaches wherein the gas delivery conduit comprises at least one conducting portion comprising heat-conductive sidewalls (Fig. 1, platform 26) and wherein the at least one heat-conductive media is positioned within an interior portion of the at least one conducting portion of the gas delivery conduit (Annotated Fig. 3A, the plurality of radiation fins are positioned within the at least one conducting portion of the gas delivery conduit), and wherein the cooler is in contact with the at least one conducting portion of the gas delivery conduit (Annotated Fig. 3A, the cooler 60 is in contact with the at least one conducting portion of the gas delivery conduit).
In regards to claim 6, Moorehead teaches wherein the heat-conductive sidewalls of the at least one conducting portion comprise a copper material (Fig. 1, 26 platform, col 2 line 54-60, the platform may be copper or aluminum, and is in contact with the cooler).
In regards to claim 7, Moorehead teaches wherein the cooler is embodied as a solid-state thermoelectric cooler (Fig. 1, the thermoelectric module 28 is a thermoelectric cooler).
In regards to claim 8, Moorehead teaches (col 3 line 29-col 4 line 2, col 1 line 23-line 33) teaches wherein the cooler defines a first side (Annotated Fig. 1, first side of cooler) and a second side (Annotated Fig. 1, second side of cooler) wherein the first side is configured as a cooling side and the second side is configured as a heating side based at least in part on the voltage applied across the cooler, and wherein the at least a portion of the gas delivery conduit is in contact with the first side (Fig. 1, platform 26 is a part of the gas delivery conduit and in contact with wall 20, and is in contact with the first side of the thermoelectric cooler 28).
In regards to claim 9, Moorehead teaches wherein the apparatus is configured to selectably reverse the voltage applied across the cooler such that the first side is configured as the heating side and the second side is configured as the cooling side (col 3 line 29-col 4 line 2, col 1 line 23-line 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead (US 4400948) in view of Hugelier et al (US 2013/0168071, hereafter Hugelier, previously cited).
In regards to claim 4, Moorehead does not teach wherein the at least one heat-conductive media comprises a copper material.
However, Hugelier teaches wherein the at least one heat-conductive media comprises a copper material (Fig. 3, 30 open cell metal foam, para [0066] is made of copper).
Therefore, in view of Hugelier, it would have been obvious to one of ordinary skill in the arts before the effective filing date of the invention to modify Moorehead's fins with Hugelier’s copper open cell metal foam so that convective resistance can be reduced and surface area increased (para 0007-0009, metal foams enhance heat conducting surface area over conventional extruded fins).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                 /STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TAVIA SULLENS/Primary Examiner, Art Unit 3763